Order, Family Court, New York County (George L. Jurow, J.), entered on or about February 8, 2006, which granted petitioner mother visitation during all school vacations, unanimously modified, on the law, the facts and in the exercise of discretion, the matter remanded for a custody hearing, and otherwise affirmed, without costs.
Liberally construing the allegations of the pro se petition, we find that they set forth sufficient facts which, if established at an evidentiary hearing, could afford a basis for the relief sought, viz., a change in custody (see Matter of Williams v Mullineaux, 271 AD2d 869 [2000]). For example, the petition alleged that respondent father was preventing the parties’ child from seeing petitioner (see e.g. Vernon v Vernon, 296 AD2d 186, 192 [2002], affd 100 NY2d 960 [2003]; Matter of Michael C., 282 AD2d 407 [2001], lv denied 96 NY2d 722 [2001]). In addition, during the course of the proceedings, petitioner discovered that respondent had moved to Troy (three hours away) without advance notice, taking the child with him (see Matter of Hanson v Hanson, 283 AD2d 677, 678 [2001]; Matter of Markey v Bederian, 274 AD2d 816, 817 [2000]).
We note finally that respondent has not appeared in opposition to this appeal (see Matter of Martin R.G. v Ofelia G.O., 24 AD3d 305 [2005]; Matter of Clifford M., 280 AD2d 366 [2001]). Concur—Saxe, J.P., Sullivan, Nardelli, Gonzalez and Kavanagh, JJ.